The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a display apparatus having the combination as claimed, including a light source device for emitting first light and second light,  the first light comprising light of m colors, the second light comprising light of n colors out of the m colors, wherein m is greater than or equal to n, n is a natural number greater than or equal to 1, and m is a natural number greater than or equal to 2; an image data processing module for receiving original image data of an image to be displayed,  wherein the image data processing module is configured to map the original control signal values of the m colors of each pixel of the original image data of the image to be displayed into corrected control signal values of m+n colors to obtain corrected image data of the image to be displayed, the corrected control signal values of m+n colors of each pixel in the corrected image data comprises m+n corrected control signal values corresponding to the m colors of lights of the first light and n colors of lights in the second light; and a light modulating device comprising a first spatial light modulator, a second spatial light modulator, and a third spatial light modulator, the light of m colors in the first light and the light of n colors in the second light being respectively divided into lights in different wavelength ranges which are light in a first wavelength range, light in a second wavelength range, and light in a third wavelength range, wherein the first spatial light modulator is configured to modulate the light in the first wavelength range based on the corrected control signal value corresponding to the light in the first wavelength range to generate a first image light, the second spatial light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
February 24, 2022